DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Belinda Lee (Reg. No. 46,863) on 06/29/2022.
The application has been amended as follows (on top of the latest amendments submitted by Applicant on 02/24/2020):

Listing of Claims:
2.	(Currently Amended) An establishing method of a blockchain-based software
version data management system, said method comprising the following steps:
(1) Data generation and processing
All parties involved in version management collect their own data, clean the data, remove duplicate and useless data, and perform data verification on the processed data to ensure the correctness of the data, and then use software to generate character strings representing software and its addresses, as well as block software addresses, and MD5 check codes and SHA 1 check codes of software, and structure and encapsulate software data and software addresses to generate software version information;
(2) Data communication
Node initialization configuration is performed for all parties involved in software version management, nodes are organized into a regional autonomous alliance through the signing of an alliance treaty among all the parties, a unique ID is configured for each alliance node, and initial network state parameters are added to the stored IDs, the state parameters include the number of nodes and the state of each node, and the stored IDs are structured to generate new storage data as genesis blocks broadcast to the entire network; each node in the entire network stores the genesis block data and adopts a blockchain based communication protocol;
(3) Data consensus
The nodes on the chain releases the software version information generated in step (1 ); other nodes receive the information via broadcast and use digital signature technology to determine the authenticity of the identity of a node broadcasting information and the data; if the node broadcasting information is a member node of the alliance, the integrity of the software version information is verified, and if the verification is successful, the software data is placed on the chain; if the node is a non­chain member, all the nodes in the blockchain network reach a consensus on a license through a consensus mechanism, and if the license is obtained from more than half of the nodes in the alliance, the information passes the verification, the node information is added to the genesis block, and the integrity of the software version information is verified, and if the verification is successful, the software information is placed on the chain; if the license is not obtained from more than half of the nodes in the alliance or the information verification fails, then the information should be rejected.

Allowable Subject Matter
Claim(s) 1-5 is/are allowed.
Regarding claim 1, the prior art of record (MICHIYAMA et al., US-20190384593-A1 (hereinafter “MICHIYAMA ‘593”) in view of Elden et al., US-20190392118-A1 (hereinafter “Elden ‘118”)) does not disclose “the data splicing and the data encapsulation are for screening, integrating and labeling the collected data, removing duplicate data and data that does not meet requirements, giving unified storage standards for synthetic data … the consensus mechanism refers to a consensus mechanism of the blockchain for protecting and releasing a software download record, tracing the source of a download record, and storing the download record in a topological manner” in the recited context.  Rather, MICHIYAMA ‘593 discloses a management method for software versions based on a distributed ledger through which transaction data associated with software requested by software developers is to be validated and the transaction data is stored in the blockchain through execution of the consensus algorithm between different management apparatuses as they are considered to be legitimate as a result of validation of the transaction data, where failures such as duplication of a version number is detected. However, citations in this reference lacks specific details regarding the data processes such as splicing, encapsulation, removing, or giving unified storage standards. Furthermore, it is unclear whether the consensus mechanism can be utilized in the operations including protecting and releasing a software download record. To this, Elden ‘118 adds that a blockchain-based version control system can manage access to the licensed application and further effectively maintain the enforceability of clickwrap agreements in order to keep the record of a user’s acceptance to license terms, where the information about software application including current version and license is to be stored in the system. But it is also silent as to “the data splicing and the data encapsulation” and “the data consensus mechanism”.
Regarding claim 2, the prior art of record (MICHIYAMA ‘593 in view of Elden ‘118) does not disclose “use software to generate character strings representing software and its addresses, as well as block software addresses … if the node is a non-chain member, all the nodes in the blockchain network reach a consensus on the  license through a consensus mechanism, and if  the license is obtained from more than half of the nodes in the alliance, the information passes the verification, the node information is added to the genesis block” in the recited context. Rather, MICHIYAMA ‘593 discloses a management method for software versions based on a distributed ledger through which transaction data associated with software requested by software developers is to be validated and the transaction data is stored in the blockchain in response to a verification result as explained for the reasons of allowance in claim 1. While the allowable subject matter of claim 2 indicates how to generate data related to software and include a non-chain member in an alliance depending on a consensus of the license, MICHIYAMA ‘593 does not recite anything about that matter but the validation of transaction data about software version to store them in the blockchain. To this, Elden ‘118 teaches the concept of the license governing the use of software application and in response to the acceptance of the license, the record is stored in the blockchain-based version control system, but the license is not used to determine whether a requesting party is to be joined in an alliance. 
Dependent claims 3-5 are allowed in view of their respective dependence from claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499